966 F.2d 1459
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of AMERICA, Appellee,v.Bradley HUGHES, Appellant.
No. 92-1300.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 9, 1992.Filed:  June 15, 1992.

Before RICHARD S. ARNOLD, Chief Judge, HENLEY, Senior Circuit Judge, and MAGILL, Circuit Judge.
PER CURIAM.


1
Bradley Hughes has been tried and convicted on two drug counts, count I charging conspiracy to possess and distribute cocaine base, in violation of 21 U.S.C. § 841(a), and count II charging possession of cocaine base with intent to distribute it, in violation of the same subsection.  The District Court1 sentenced him to 21 months in prison on both counts, the sentences to run concurrently.


2
Hughes appeals the conviction on count I, arguing that the evidence was insufficient to justify submission of the case to a jury.  We affirm.  When the evidence is viewed in the light most favorable to the government, and the jury verdict given the benefit of all reasonable inferences, we have no doubt that the legal standards for sufficiency of the evidence were satisfied.  Deadrick Beard, a prosecution witness, testified that he bought a $20.00 "rock" of cocaine base from one Everdine Williams.  At the time, Hughes was with Williams at a house on Spring Street in Little Rock.  Beard testified that Williams gave his money to Hughes in exchange for the "rock," and that Williams then gave the "rock" to him, Beard.  In addition, Williams testified that he had an agreement with Hughes under which Williams would clean the house on Spring Street, keep a lookout for police, and bring drug buyers to Hughes, in return for which Hughes would give Williams "rocks" of cocaine base.


3
Affirmed.



1
 The Hon.  Stephen M. Reasoner, Chief Judge, United States District Court for the Eastern District of Arkansas